The question in this cause is, whether a covenant for quiet enjoyment is broken by a vendor, when his vendee is unable to take possession, the grantor having no title and the premises being held adversely by one having title. The covenant in the present case does not contain a warranty of title, but simply of quiet and peaceable possession by the grantee.
I think that it must be deemed to be the law of this State that there can be no breach of such a covenant unless the grantee had either actual or constructive possession of the premises, and that possession was in some way disturbed, either actually or constructively. As there may be a constructive possession, so there may be a constructive eviction. Accordingly, if no possession of any kind passes to the grantee, there can be no eviction or disturbance of any sort, and an action will lie. The covenant for quiet enjoyment cannot be made equivalent to the covenant of seizin. An action will lie upon the latter, though there be no eviction or disturbance of possession. A defect of title will suffice. But in the case of the covenant for quiet enjoyment, the fundamental fact is that there has beenpossession, and after it has taken place, it has been broken up, or in some way disturbed, by persons having a legal right to interfere with it, so that it cannot be said that the covenantee has had quiet and peaceable possession.
The principles that have been thus briefly stated are fully supported by the authorities. There is a difference in view as to the point whether a constructive possession will suffice, *Page 512 
or whether actual possession is not indispensably necessary. I do not find any conflict upon the point that the covenant is not broken where no kind of possession is possible, either actual or constructive. The present case will be disposed of upon the ground that no possession of any kind passed to the grantee, to which the covenant for quiet enjoyment could attach.
Before proceeding to consider that branch of the case, reference will be made to the authorities establishing the necessity of possession as a preliminary to a breach of the covenant.
I. The cases which maintain or assert the necessity of actual
possession and eviction are Waldron v. McCarty (3 J.R., 471);Kortz v. Carpenter (5 id., 120); Kerr v. Shaw
(13 id., 236); Webb v. Alexander (7 Wend., 281, 284); Beddoe v.Wadsworth (21 id., 125); St. John v. Palmer (5 Hill, 599, 601, per BRONSON, J.); Rindskopf v. Farmers' Loan and TrustCompany (58 Barb., 36, 49).
In Waldron v. McCarty the defendant gave a deed of land covenanting that he would warrant and defend the grantee in the quiet and peaceable possession of the premises granted. There was at the time a mortgage on the land, which was subsequently foreclosed and purchased by the grantee at the foreclosure sale. It was held that there was no eviction, as the covenant was merely for possession and not for title, and no disturbance of possession was shown. This case may not, on the matter of evidence, be easily reconcilable with Cowdrey v. Coit
(44 N Y, 382, and cases there cited), but it does not appear to have been shaken upon the point as to the necessity of possession as preliminary to a breach of the covenant under discussion.
Kortz v. Carpenter was decided on demurrer. The declaration set forth the covenant, and in alleging a breach of it, that the premises described, etc., at the time of executing the deed and a long time before, were held and possessed adversely by the proprietor of certain patents. The cause of the demurrer was, that the plaintiff alleged no eviction nor disturbance, nor interruption of the plaintiff in the enjoyment of the premises, *Page 513 
The court reiterated the proposition that nothing amounts to a breach of the covenant for quiet enjoyment but actual eviction, "and that the covenant goes to the possession and not to the title."
Kerr v. Shaw applied the same principle to the case of a writing not under seal for the quiet enjoyment of land, and held that a recovery in ejectment against the grantee was not a breach of the covenant for quiet enjoyment, since by the mere fact of the recovery there was no disturbance of the possession.
In Webb v. Alexander it appeared that the grantee had been prosecuted in trespass by a third person claiming title, and a recovery had been had against him, and it was held that no action would lie on the covenant for quiet enjoyment for want of an allegation that such third person, before or at the date of the covenant, had lawful title, and, by virtue thereof, entered andousted the plaintiff. There is a learned note upon this subject by that distinguished jurist, HENRY WHEATON, appended to the case of Duvall v. Craig (2 Wheat., 62). After contrasting the covenant of seizin with that of quiet enjoyment, he proceeds to say, that the latter covenant is not broken unless someparticular act is shown by which the plaintiff is interrupted, and, therefore, it is necessary to set forth in the declaration an actual eviction or disturbance of the grantee, and where the eviction or disturbance is by a stranger, it is further necessary to allege that the eviction was by a lawful title. (Citing many cases.)
II. There is, however, a class of cases which, while they concede the necessity of possession and disturbance in the case of this covenant, maintain that both may be constructive. This view has been presented with prominence by Mr. Rawle in his work on Covenants of Title (pages 220-227 [ed. 1852]). He relies greatly upon the case of Grist v. Hodges (3 Devereux, 200), and the opinion therein by RUFFIN, J. The main scope of Judge RUFFIN'S argument should be stated, as it shows his reliance upon the doctrine of "constructive possession," particularly as applicable to conveyances taking effect under *Page 514 
the statute of uses. He says: "The existence of a better title, with an actual possession under it in another, is of itself a breach of the covenant. It is manifestly just that it should be so considered, for otherwise the covenantee would have no redress but by making himself a trespasser by an actual entry, which the law requires of nobody. * * * On purely legal grounds it is so. For, as between the bargainer and bargainee, the latter is in by force of the statute of uses. It is upon that idea that the legal estate is acquired by a deed of bargain and sale. It passes the use and the statute carries the possession. It is so in the conveyance by lease and release. There must be a possession for the latter to operate upon. But it is not an actual possession,at least the actual entry need not be proved. The statute transfers the possession, and the lessor cannot say it was not actual for the purpose of defeating his subsequent release. As between the parties, the bargainee is in possession on strict principles; but if there be in reality an adverse possession, he can only be held to be in for an instant, for there will be no implication against the truth, further than is necessary to make the deed effectual for its purposes. If such adverse possessionbe upon title paramount, then there is an eviction of thebargainee eo instanti that the possession conferred by thestatute takes place." It is plain that the whole course of reasoning here is that the bargainee, where the title is held adversely, has, for a moment, "constructive possession," and is instantly constructively evicted, and it may, therefore, be affirmed that he has not had "quiet and peaceable enjoyment" within the meaning of the covenant. There are many cases in the various States which follow this case of Grist v. Hodges,
where the theory which they support is stated "with admirable force." (See the cases collated in note 2, Rawle on Covenants, etc., p. 223.)
The same principle pervades the decision of cases where the premises at the time of sale are vacant, e.g., wild and uncultivated lands, and the grantee takes no possession at the time, but afterwards is prevented from taking possession by one having a superior title. (Winslow v. McCall, 32 Barb., 241.) *Page 515 
It seems plain, on the theory of Grist v. Hodges, that the grantee was at once put into constructive possession by force of his deed, and that the subsequent entry of the paramount owner was, on the same ground, a constructive eviction.
I do not think that a recovery is maintainable in the case at bar, on either the theory of an actual or constructive possession. There was plainly no actual possession. Nor was there any of a constructive nature. A constructive possession can only pass when the conveyance made is not unlawful. Campbell, in the case at bar, having the title to the land, and being in adverse possession, the attempted conveyance from Lamb to Shattuck was simply void, and, on account of its absolute invalidity, could by no possibility confer upon Shattuck a constructive possession within the view of Grist v. Hodges. By 1 Revised Statutes (p. 740, § 147) "every grant of land shall be absolutely void if at the time of the delivery thereof such lands shall be in the actual possession of a person claiming under a title adverse to that of the grantor." The Code of Procedure recognizes this rule in requiring, in case of such an assumed grant, that an action to recover the land shall be brought in the name of the grantor. RUFFIN, J., argued, in Grist v. Hodges, that, as between the grantor and the grantee, the title passed, so that the grantee was put into constructive possession. That result cannot follow in the case at bar, since nothing passed — the title remaining in the grantor. This view is plainly to be inferred from the language of the Supreme Court of the United States in Noonan v.Lee (2 Black [U.S.], 499, 507). The grant in that case contained only the covenant of warranty. A third person was holding adversely under a paramount title. The court said: "The statute of Wisconsin, of 1849, permits a grantor out of possession to make a valid conveyance of lands held adversely by another. In all cases where there is adverse possession by virtue of a paramount title of lands thus conveyed, such possession is regarded as eviction, and involves a breach of the covenant of warranty." (P. 507.) This is substantially affirming that if the grant is lawful, the purchaser is put into *Page 516 
constructive possession, in accordance with the rule in Grist
v. Hodges (supra).
This position is not in conflict with the view that the grantor, as between him and the grantee, is estopped from setting up any claim to the property purported to be conveyed. (Jackson
v. Demont, 9 J.R., 55, and kindred cases.)
On these grounds the plaintiff has no cause of action on the covenant, and the judgment of the court below should be affirmed.
All concur, except DWIGHT, C., dissenting.
Judgment reversed.